Citation Nr: 1130546	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-05 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected right knee osteochondritis dissecans with loose body and mild degenerative arthritis, for the period prior to May 25, 2005, and since June 30, 2005.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an extension of temporary total disability benefits for convalescence following right knee surgery beyond June 30, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1986 to December 1989.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied a disability rating in excess of 30 percent for the Veteran's right knee disability.  The case was previously before the Board in March 2010 and was remanded for additional development.  It has returned to the Board for review.  The Board is satisfied that there has been compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

The claims file contains letters from the Veteran which were added to the record in January 2011 and have not been evaluated by the RO.  With respect to the issues on appeal, the Board finds that these letters constitute restatements of arguments which were have already been stated by the Veteran and his authorized representative.  Therefore, this evidence need not be referred to the Agency of Original Jurisdiction (AOJ) for initial review.  38 C.F.R. §§ 19.37; 20.1304 (2010).

In the recently-submitted statements, the Veteran asserts that his service-connected right knee disability affects his left knee.  This statement raises a claim for secondary service connection for a left knee disability which has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.

The issue of entitlement to an extension of temporary total disability benefits for convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran has demonstrated flexion in his left knee to no less than 60 degrees and extension to no more than 5 degrees, without subluxation or lateral instability.

2.  The Veteran's sole service-connected disability, osteochondritis dissecans of the right knee with loose body and degenerative arthritis, currently rated as 30 percent disabling, has not been shown to be of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 30 percent for service-connected right knee disability are not met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

3.  The criteria for assignment of a TDIU have not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the RO provided the appellant pre-adjudication notice by letter dated in February 2005.  Complete notice was provided in June 2008, and the claim was readjudicated in supplemental statements of the case in February 2009, May 2009, and December 2010.  With respect to the issue of TDIU, notice was provided in a November 2010 letter.   

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Increased Rating Claims

The Veteran is seeking a disability rating in excess of 30 percent for his right knee osteochondritis.  Service connection was granted effective December 1989, and an initial 10 percent rating was assigned.  In May 1999, the rating was increased to 30 percent.  In May 2005, the Veteran underwent surgery on his right knee and was awarded a temporary total rating through June 30, 2005.  Effective July 1, 2005, the rating for the Veteran's right knee disability returned to 30 percent, where it has remained since that time.  The Veteran contends that his symptoms warrant a higher rating.  Specifically he reports that he has constant pain in his knee and that he is unable to stand for more than 10 minutes.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background 

The Veteran filed a claim for increased rating in February 2005.  Private treatment record reflect that the Veteran reported recurrent right knee pain in September 2004.  In March 2005, an MRI of the right knee revealed moderately severe osteoarthritic changes predominantly within the medial joint space with meniscal tear.  The patella was normal without chondromalacia.   There were two intraarticular bodies within the posterolateral joint capsule and proximal tibiofibular joint.  

The Veteran was afforded an examination by VA in March 2005.  He reported that he had refused pain medications as well as intra-articular injections, and he did not want a knee replacement.  The examiner noted that an x-ray from February 2005 showed degenerative joint disease of the right knee medial compartment.  The Veteran reported that he was able to adjust his schedule and had not missed any work due to his knee disability.  He had trouble going up and down stairs and with weight bearing, and there was constant swelling in the knee.  On examination, the Veteran exhibited antalgic gait favoring the right lower extremity.  His feet showed no sign of abnormal weight bearing, and the Veteran did not require any assistive device.  There was swelling in the right knee and the Drawer test was negative.  The McMurray test was severely positive on the right side with pain in the medial aspect of the right knee, as well as pain on palpation of the right medial joint line area and anteriorly on the right.  There was no locking pain or crepitus, and there was no ankylosis.  Extension was to 0 degrees; flexion was limited to 60 degrees due to pain.  The examination of the left knee was normal, and there was otherwise no fatigue, weakness, lack of endurance, or incoordination in the knees.  The examiner diagnosed osteochondritis with loose body and moderately severe degenerative arthritis.   

Private treatment records reflect that the Veteran underwent surgery to the right knee in May 2005, in which the meniscal tear was debrided and a large loose body in the posterolateral corner was removed.  In June 2005, he reported that he felt much better after surgery, although he continued to complain of occasional swelling and pain.  On examination, there was a small effusion with no evidence of infection.  The Veteran had range of motion from 3 to 120 degrees, and his muscle tone and strength were normal.  The examiner stated that he should continue icing the knee and using a neoprene knee sleeve for swelling control, and he was to be seen again in 6 weeks.  There is no record of any subsequent treatment from that physician.  

The Veteran was afforded an examination of his knee by VA in November 2007.  He reported severe pain which was almost constant and could be elicited by physical activity.  The pain was relieved by rest, and the Veteran was able to function without medication.  On examination, there was tenderness and guarding of movement on the right.  There was no edema, effusion, weakness, redness, heat, or subluxation.  He had extension to 0 degrees and flexion to 100 degrees with pain.  The joint function was additionally limited 10 degrees by pain and fatigue after repetitive use, but there was no additional weakness, incoordination, or lack of endurance.  Stability tests were within normal limits, but the medial and lateral meniscus was severely abnormal.  The examiner noted that the right knee condition had progressed to osteoochondritis, degenerative arthritis, status post multiple surgeries with residual scar.  He stated that the effect on the Veteran's daily activity is that he needs to sit frequently with prolonged standing or walking, and he needs to change position frequently with prolonged sitting.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in September 2010 to determine whether his service-connected right knee disability prevents him from obtaining and maintaining employment.  

His symptoms included pain, stiffness, weakness and giving way, but there was no instability or incoordination.  There was no dislocation or subluxation.  The  Veteran experienced locking episodes several times a week, as well as constant effusion and symptoms of inflammation including warmth, swelling, and tenderness.  He also experienced severe weekly flare ups which caused additional functional loss due to pain, weakness, and extreme fatigue.  On examination, there was bony joint enlargement as well as edema, effusion, tenderness, pain at rest, weakness, and guarding of movement.  There was no crepitation, grinding, or instability, and no locking was noted.  Range of motion in the right knee was from 5 to 90 degrees with objective evidence of pain.  There was also objective evidence of pain following repetitive motion, and flexion was limited to 85 degrees.  

The Veteran reported that he had most recently worked in an office supply store, in which his duties involved standing for up to 6 hours per day, climbing, bending, stooping, and lifting.  He reported that in the two years prior to leaving that position, the physical demands of the job became too great and he began spending greater amounts of time in the office.  He had minimal problems performing sedentary aspects of his duties; however, after sitting for an hour he experienced stiffness in his knee which was alleviated by walking.  The examiner concluded that the Veteran's service-connected right knee disability precludes him from obtaining gainful employment for which his current education and occupational experience would otherwise qualify him.  However, he noted that the Veteran is currently attending school and is able to obtain and keep sedentary employment.  

Schedular Increase for Right Knee Disability

The Veteran's right knee disability includes a diagnosis of degenerative arthritis, which is confirmed by x-ray evidence.  Under 38 C.F.R. § 4.71a, DC 5003, arthritis that is substantiated by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic code (DC) for the specific joint or joints involved.  When the limitation of motion of the affected joint or joints is noncompensable under the appropriate DC, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  Normal range of motion for the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

The knee can be rated under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 4.71a.  Assigning multiple ratings for the Veteran's right knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14.  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997).  Consideration must be given to whether separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004). 

Limitation of motion of the leg is rated under DC 5260 (limitation of flexion) or 5261 (limitation of extension).  Under DC 5260, an evaluation of 10 percent is warranted where knee flexion is limited to 45 degrees, 20 percent where it is limited to 30 degrees, and 30 percent where it is limited to 15 degrees.  A noncompensable rating is assigned where there is flexion to 60 degrees or more.  38 C.F.R § 4.71a, DC 5260.  Under DC 5261, an evaluation of 10 percent is warranted where knee extension is limited to 10 degrees, 20 percent where it is limited to 15 degrees, and 30 percent where it is limited to 20 degrees.  A 40 percent evaluation is for application where extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 50 degrees.  A noncompensable rating is assigned where leg extension is limited to 5 degrees or less. 38 C.F.R § 4.71a, DC 5261.

As the foregoing evidence shows, since the initiation of his claim, the Veteran has consistently demonstrated extension in the right knee to no more than 5 degrees, and flexion has never been measured as less than 60 degrees.  Therefore, a schedular rating in excess of the currently assigned 30 percent is not warranted for the Veteran's right knee disability.  

The assignment of a particular DC depends on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether other rating codes may be more appropriate than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  There is no evidence of ankylosis, dislocated semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Therefore, an increased rating is not warranted under the other DCs specific to disabilities of the knee.  Further, the Veteran has not been found to have recurrent subluxation or lateral instability of the knee; therefore, a separate rating is not warranted under DC 5257.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has considered whether the Veteran may experience any additional functional loss due to pain, lack of endurance, or incoordination.  Although the Veteran was found to experience additional limitation of function on repeated movement, the additional impairment did not further limit his range of motion so severely as to warrant a rating in excess of the currently assigned 30 percent.  Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, have been considered, but provide no basis for assignment of any higher rating based on limited motion for the right knee.

In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

The Veteran contends that he is unable to work because of painful limitation of motion in his right leg.  His contentions raise the matter of whether referral for extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is warranted.  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

In this instance, the Veteran contends that his occupational activities are limited by severe pain associated with his knee disability.  The record does not establish that the rating criteria are inadequate for rating any of his disability.  The competent medical evidence of record shows that that aspect of the Veteran's right knee disability which is on appeal is primarily manifested by pain and limitation of motion.  The applicable diagnostic codes used to rate his disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

TDIU

The Veteran is seeking a total disability rating on the basis that he is unable to work due to his service-connected disability.  

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more.  If there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for only the right knee disability, evaluated as 30 percent disabling.  Because the Veteran does not have a single disability rated as 40 percent disabling or more, he does not meet the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v.  Principi, 15 Vet. App. 1 (2001).  

Thus, the Board must consider whether the evidence shows that the Veteran's service-connected right knee disability precludes gainful employment consistent with his education and occupational experience and warrants referral to the appropriate VA officials for entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R.  §4.16(b).  See Bowling, 15 Vet. App. at 6.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

During the September 2010 VA examination, the Veteran reported that he is not currently working.  The examiner noted that the Veteran had most recently worked in an office supply store, in which his duties involved standing for up to 6 hours per day, climbing, bending, stooping, and lifting.  He reported that in the two years prior to leaving that position, the physical demands of the job became too great and he began spending greater amounts of time in the office.  He had minimal problems performing sedentary aspects of his duties; however, after sitting for an hour he experienced stiffness in his knee which was alleviated by walking.  The examiner concluded that the Veteran's service-connected right knee disability precludes him from obtaining gainful employment for which his current education and occupational experience would otherwise qualify him.  However, he noted that the Veteran is currently attending school and is able to obtain and keep sedentary employment.  There is no medical opinion to the contrary.

The Board concludes the Veteran is not unemployable due to his service-connected knee disability.  The Veteran's knee disability may preclude employment which requires strenuous physical activity, but it does not prevent him from obtaining all types of work.  The September 2010 VA examiner determined that the Veteran's service-connected disorder does not prevent him from working in sedentary employment.  Further, the Veteran reports that he is currently attending school in preparation for a career as a probation officer, which indicates that he is capable of performing the mental acts required of office work.  

As all employment, even sedentary, has not been precluded due solely to the Veteran's service-connected right knee disability, the RO's decision not to refer this issue for extraschedular consideration was appropriate.  38 C.F.R. § 4.16(b).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b).

ORDER

A disability rating in excess of 30 percent for service-connected right knee disorder is denied.  

A total disability rating due to individual unemployability is denied.  


REMAND

In a December 2010 rating action, the RO granted a temporary total disability rating for convalescence from May 25, 2005 through June 30, 2005.  In a statement submitted to the Board in January 2011, the Veteran expressed disagreement with the duration of the award.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The claim is being remanded for issuance of a statement of the case and to give the Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case on the issue of extension of a temporary total disability rating for convalescence beyond June 30, 2005.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  Then, only if the appeal is timely perfected, the issue should be certified to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


